UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22987 Pioneer ILS Interval Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer ILS Interval Fund Schedule of Investments 1/31/16 (unaudited) Principal Amount ($) Floating Rate (b) Value CORPORATE BONDS - 89.0% Insurance - 89.0% Reinsurance - 89.0% Ace Syndicated 2015, Variable Rate Notes, 7/12/16 (c)(d) $ Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) Altair Re, Variable Rate Notes, 6/30/17 (c)(d) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (c)(d) Berwick 2016-1 Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (c)(d) Berwick Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (c)(d) Blue Danube II, Ltd., Floating Rate Note, 5/23/18 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnosutie 2016-N,Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (c)(d) Carnoustie Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (c)(d) Clarendon Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 6/15/16 (c)(d) Cranberry Re, Ltd., Floating Rate Note, 7/6/18 (Cat Bond) (144A) EURO Dundonald Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/17/17 (c)(d) East Lane Re V, Ltd., Floating Rate Note, 3/16/16 (Cat Bond) (144A) Eden Re II, Ltd., Variable Rate Notes, 4/19/18 (144A) (c)(d) Eden Re II, Variable Rate Notes, 4/23/19 (c)(d) Galileo Re, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) (c) Galileo Re, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) (c) Gleneagles Segregated Account (Kane SAC Ltd), Variable Rate Notes, 11/30/20 (c)(d) Gullane Segregated Account (Kane SAC Ltd.), Variable Rate Note 11/30/20 (c)(d) Gullane Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (c)(d) Ibis Re II, Ltd., Floating Rate Note, 6/28/16 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Lahinch Re, Variable Rate Notes, 6/15/16 (c)(d) Loma Reinsurance, Ltd. Bermuda, Floating Rate Note, 1/8/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (c)(d) MetroCat Re, Ltd., Floating Rate Note, 8/5/16 (Cat Bond) (144A) Multicat Mexico Re, Ltd., Floating Rate Note, 12/4/15 (Cat Bond)(144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (c)(d) Pangaea Re., Variable Rate Notes, 11/30/20 (c)(d) Pangaea Re., Variable Rate Notes, 2/1/20 (c)(d) Prestwick Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 7/1/16 (c)(d) Queen Street VII Re, Ltd., Floating Rate Note, 4/8/16 (Cat Bond) (144A) Queen Street X Re, Ltd., Floating Rate Note, 6/8/18 (Cat Bond) (144A) N/A Queen Street XI Re Dac, Floating Rate Note, 6/7/19 (Cat Bond) (144A) (c) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (c)(d) Sector Re V, Ltd., Variable Rate Notes, 12/1/20 (144A) (c)(d) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c)(d) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c)(d) Silverton Re, Ltd., Variable Rate Notes, 9/18/17 (144A) (c)(d) St. Andrew Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (c)(d) St. Andrews Segregated Account (Kane SAC Ltd.), Variance Rate Notes, 2/1/18 (c)(d) Tramline Re II, Ltd., Floating Rate Note, 7/7/17 (Cat Bond) (144A) Versutus 2016 Class A-1, Variable Rate Notes, 11/30/20 (c)(d) Versutus 2016, Class A-1, Variable Rate Notes, 11/30/20 (c)(d) N/A Vitality Re VII, Ltd., Floating Rate Note, 1/7/20 (Cat Bond) (144A) (c) $ Total Insurance $ TOTAL CORPORATE BONDS (Cost $83,005,851) $ TOTAL INVESTMENT IN SECURITIES - 89.0% (Cost $83,005,851) (a) $ OTHER ASSETS & LIABILITIES - 11.0% $ TOTAL NET ASSETS - 100.0% $ (Cat Bond) Catastrophe or event linked bond.At January 31, 2016 the value of these securities amounted to $9,853,780 or 10.3% of total net assets. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At January 31, 2016, the value of these securities amounted to $29,028,585 or 30.3% of total net assets. (a) At January 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $83,005,851 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Rate to be determined. (d) Structured reinsurance investment.At January 31, 2016, the value of these securities amounted to $75,489,238 or 78.7% of total net assets. Principal amounts are denominated in U.S. Dollars unless otherwise noted: EURO Euro CREDIT DEFAULT SWAP AGREEMENT - SELL PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums (Received) Net Unrealized Depreciation J.P. Morgan Chase Bank NA Hannover Finance SA % A 3/30/17 $ ) $ ) $ ) $ ) The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Based on Standard & Poor’s rating of the issuer or the weighted average rating of all the underlying securities of the index Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Notes 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Notes 1A. The following is a summary of the inputs used as of January 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
